Citation Nr: 0843893	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-22 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 decision by the RO that, in 
pertinent part, denied service connection for hearing loss 
and tinnitus.  

In September 2008, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Veteran's Law Judge at the RO.  At the hearing new evidence 
was submitted, accompanied by a waiver of RO consideration.  
This evidence will be considered by the Board in reviewing 
the veteran's claims.  

The issue of service connection for a bilateral hearing loss 
is addressed in the REMAND portion of this document and is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

The currently demonstrated tinnitus is shown as likely as not 
to have had its clinical onset following the veteran's 
exposure to excessive noise during his period of active 
service, including that in the Republic of Vietnam.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by a tinnitus is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  

The Board has considered this legislation and finds that, 
given the favorable action taken below, further discussion of 
VCAA at this point is not required.  


II.  Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 
(2003).  

In addition, if a condition noted during service is not noted 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2004).  Pertinent 
regulation also provides that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran has been competently diagnosed with 
tinnitus.  Although the Board has reviewed the lay and 
medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether the veteran's 
current disability is related to a disease or injury in 
service.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  

Here, the veteran testified that he was exposed to acoustic 
trauma in service.  He reports serving as a wireman attached 
to an artillery unit while in the Republic of Vietnam.  The 
artillery unit engaged in fire missions almost daily, firing 
105 and 155 guns.  He also testified that he was exposed to 
helicopter noise and small arms and machine gun fire.  He 
reported noticing tinnitus in service that has continued to 
this day.  

The veteran also submitted statements from his wife and son 
regarding his longstanding hearing issues.  Specifically, the 
veteran's wife stated that she has known the veteran since 
1969 and that he has always complained of ringing in his 
ears.  

Here, the veteran underwent a VA examination dated in January 
2006 when he noted having tinnitus and noise exposure in 
service.  He reported constant tinnitus, bilaterally, with an 
onset that preceded a 2005 surgical procedure on his right 
ear, and dating back for a long-standing but indefinite 
period of time.  

Later, the examiner indicated that the veteran had placed the 
onset of tinnitus after service within the last 10 years or 
so with no specific date or etiology.  No noise exposure was 
indicated after the veteran's discharge.  

The VA examiner noted that the veteran's medical records did 
not contain complaints of tinnitus between service and 
approximately 2005.  The examiner then concluded that the 
tinnitus was likely sustained well after military noise 
exposure.  

In his recent hearing testimony, the veteran disputed some of 
the reported information contained in the January 2006 
examination report.  Specifically, he testified to having 
tinnitus noticeably since service and to indicating to the VA 
examiner that it began to worsen approximately 10 years 
earlier.  He thought that the examiner misinterpreted his 
comment regarding the onset of his tinnitus.  The veteran and 
the lay statements of his wife supporting the claim also 
indicated that he resisted seeking medical treatment for his 
ongoing hearing symptoms until many years after service.  

Following a careful review of the record, and resolving all 
reasonable doubt in the veteran's favor, the Board concludes 
that service connection for tinnitus is warranted in this 
case.  

In this regard, the Board finds the veteran's account of his 
medical history to be credible and supported by other 
evidence in the record.  The testimony is backed up by the 
statement of his wife, whom he reported having known since 
very shortly after his discharge from the service.  

In addition, while the January 2006 VA examiner indicated 
that the veteran's tinnitus was likely sustained well after 
service, this opinion was based in large part on the 
veteran's reported and now disputed statements that his 
tinnitus had started approximately 10 years prior to the 
examination.  

In this regard, the Board observes that the veteran is 
competent to report the onset of symptoms, and continued 
symptomatology since that time.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 
465, 469 70 (1994) (holding that lay testimony is competent 
if it is limited to matters that the witness has actually 
observed and is within the realm of the witness's personal 
knowledge).  

The Board finds that the evidence to be in relative equipoise 
in showing that the veteran's tinnitus is as likely as not 
the result of his documented noise exposure during active 
service in a combat setting in the Republic of Vietnam.  

By extending the benefit of the doubt to the veteran, service 
connection for tinnitus is warranted on this record.  



ORDER

Service connection for tinnitus is granted.  



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of service connection for hearing 
loss must be remanded for further action.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Here, the Board notes that the veteran was afforded a VA 
examination in January 2006 in connection with his claim.  
The examiner noted military noise exposure, to include noise 
from exposure to artillery while serving in Vietnam.  No 
hearing loss was noted in service and the veteran's claims 
file does not indicate treatment for hearing issues until 
relatively recently.  

Upon examination, the veteran was noted to have hearing loss 
for VA purposes in both ears, more pronounced in the right.  
The veteran was also noted to have had surgery on his right 
ear in August 2005 for removal of a cholesteatoma on the 
right ear.  

The VA examiner noted that the veteran suggested onset of 
hearing loss within the past year, most noticeably on the 
right side, that preceded the right ear surgery.  No noise 
exposure was noted before or after service.  

The examiner opined that the veteran's hearing loss was a 
mixed type of hearing loss and therefore not consistent with 
any type of noise exposure.  He indicated that the veteran's 
right ear hearing loss was most likely sustained well after 
service.  

After the examination, the veteran testified at a hearing 
before the Board.  In this testimony and in statements 
submitted to VA after the examination, the veteran disputed 
the VA examiners note indicating that he had reported hearing 
loss that started a year before the examination.  

The veteran testified that he had had a hearing loss ever 
since his exposure to noise in service (indicating that he 
noticed hearing loss while he was stationed at Fort Ord in 
California after his time in Vietnam), and that his reference 
to one year prior to the examination was a reference to the 
condition had been getting worse in the prior year.  The 
veteran attributes the notation to a miscommunication between 
himself and the examiner.  

The veteran also submitted the statements of his wife and son 
who both indicated that the veteran had had problems with his 
hearing for a very long time.  Here, the veteran's wife 
stated that she has known the veteran since 1969 and had been 
concerned about his hearing issues for 38 years.  She thought 
the veteran was in denial about his condition and finally 
agreed to seek treatment only relatively recently.  The son 
also indicated in his statement that he was 39 years old and 
that the veteran had had hearing problems as long as he could 
remember.

Based on the foregoing, the Board concludes that this matter 
should be remanded and that, upon remand, the RO should 
arrange for the veteran's claims folder to be reviewed by the 
examiner who prepared the January 2006 examination report (or 
a suitable substitute if this examiner is unavailable), for 
the purpose of preparing an addendum that addresses whether 
the veteran's hearing loss is related to or had its onset 
during service.   

In this regard, the examiner is asked to consider the 
veteran's testimony and statements by the veteran and his 
wife and son in the record indicating that he has suffered 
hearing loss since he left the service, not that this 
condition started in the year prior to the January 2006 
examination.  

The examiner should also indicate what affect the August 2005 
right ear surgery played in the veteran's right ear hearing 
loss, specifically what percentage of hearing loss, if any, 
in that ear could be attributed to the removal of a 
cholesteatoma on the right ear.  Pursuant to VCAA, such an 
examination is necessary to adjudicate this claim.  See 
38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4).  

Prior to affording the examination, the RO should contact the 
veteran and associate with the veteran's claims file any 
outstanding medical records relevant to the veteran's claim 
that may be identified by the veteran and that have not 
already been associated with the veteran's claims file.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Finally, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date.  

Upon remand, the veteran should be given proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as 
to the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, not already associate with the 
claims file, that have treated him since 
service for hearing loss.  The veteran 
should also be invited to submit any 
additional evidence in his possession 
that may be relevant to his claim.  

The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
January 2006 VA examination report (or a 
suitable substitute if such examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's hearing loss had 
its onset during service due to noise 
exposure.  

All necessary special studies or tests 
should be accomplished.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
hearing loss found to be present.  In 
addition, the examiner should 
specifically offer an opinion as to 
whether it is at least as likely as not 
that the veteran's hearing loss had its 
onset in service or as a result of 
service.  In this regard, the examiner is 
asked to comment on veteran's testimony 
and statements by the veteran and his 
wife and son in the record indicating 
that he has suffered hearing loss since 
he left the service, not that this 
condition started in the year prior to 
the January 2006 examination.  

The examiner should also indicate to what 
affect the August 2005 right ear surgery 
played in the veteran's right ear hearing 
loss, specifically what percentage of 
hearing loss in that ear could be 
attributed to the removal of a 
cholesteatoma on the right ear.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claim in light of all the 
evidence of record.  If any determination 
remains adverse to the veteran, he should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


